Scott, J.:
This action is one to foreclose a tax lien under section 1035 of the Greater New York charter (Laws of 1901, chap. 466), which was added thereto by chapter 490 of the Laws of 1908, and amended by chapter 65 of the Laws of 1911. The real property affected consists of land under water lying between Fortieth and Forty-first streets and west of Twelfth avenue in the borough of Manhattan, in the city of New York.
The many objections urged by the defendants, and which have been sustained at Special Term, are similar to those urged in a like action between the same parties (See City of New York v. Appleby, No. 1, 168 App. Div. 503) affecting land under water between Thirty-ninth and Fortieth streets and west of Twelfth avenue, and decided herewith. For the reasons *553stated in that case we are of opinion that the judgment appealed from must be reversed and judgment directed in favor of the plaintiff, with costs in this court and the court below. The findings to be reversed and new findings to be made will he determined upon the settlement of the order to be entered herein.
Ingraham, P. J., McLaughlin, LAUGHLiNand Clarke, JJ., concurred.
Judgment reversed, with costs, and judgment directed in favor of plaintiff, with costs. Order to he settled on notice.